Assignment of PURCHASE OPTION AGREEMENT

THIS ASSIGNMENT OF PURCHASE OPTION AGREEMENT

is dated for reference as of 13th December, 2002 and made,



BETWEEN

:



securities trading services inc.,

a corporation organized under the laws of Nevis and having an address at P.O.
Box 556, Memorial Square, Charlestown, Nevis West Indies



(the "Assignor")

AND

:



SUN POWER CORPORATION,

a Nevada corporation having its office at 414 Viewcrest Road, Kelowna B.C.
CanadaBorrower1



(the "Assignee")

WITNESSES THAT WHEREAS

:



The Assignor has an option to purchase the La Verde Mine (the "Mine") by the
purchase of all of the issued and outstanding securities of Minera Real de
Cosala SA de CV (the "Company") pursuant to that certain Purchase Option
Agreement (the "Purchase Option Agreement") between the Assignor, as optionee,
and Ms. Maria de los Dolores Ernestina Hernandez Leal, both in her capacity as
legal representative of the Company and in her capacity as a shareholder of the
Company, and Ms. Ana Lucia Guinea Hernandez, a shareholder of the Company, as
the optionors; and

Assignee desires to purchase all of Assignor's right title and interest in and
to the Purchase Option Agreement, the Company and the Mine.

THEREFORE

in consideration of the sum of U.S.$1.00 and other good and valuable
consideration now paid by the Assignee to the Assignor (the receipt and
sufficiency of which is hereby acknowledged by the Assignor) the Assignor
warrants and represents to and covenants with the Assignee as follows:




INTERPRETATION

Definitions

In this Assignment:

    "Assigned Property" means:

    all of the Assignor's estate, right, title and interest as optionee in and
    to the Mine, the Company and the Purchase Option Agreement, or portion(s)
    thereof demised thereunder;
    
    all moneys, claims, benefits, rights, demands, judgments, securities and the
    like whatsoever including any extensions or renewals thereof (collectively,
    the "Rights") which the Assignor may now or at any time hereafter have or be
    entitled to under or by virtue of or in respect of, or incidental to, the
    Purchase Option Agreement, including:
    
    any and all monies paid or payable to the Assignor under the Purchase Option
    Agreement;
    
    any and all benefits and advantages due or accruing due or at any time after
    the date hereof to become due to the Assignor under the Purchase Option
    Agreement or under the Rights relating thereto; and
    
    the benefit of all covenants, guarantees, representations, warranties and
    indemnities which have been or in the future are granted to, received or
    negotiated by the Assignor, or any agent of the Assignor, in respect of the
    Purchase Option Agreement and/or the Rights relating thereto; and
    
    all letters, papers and other documents in any way evidencing or relating to
    or which may, or at any time hereafter may, be received by the Assignor as
    security for or on account of the Purchase Option Agreement, the Rights
    relating thereto, or any of them;

    "Assignee" means the party so described above and its successors and
    assigns, whether immediate or derivative;

    "Assignment" or "this Assignment" means this Assignment including all
    recitals and schedules hereto and includes all amendments thereto and
    modifications, restatements or replacements thereof, from time to time;

    "Assignor" means the party so described above and its successors and
    assigns, whether immediate or derivative;

    "Mine" means the lands, mining claims and corresponding rights as defined by
    the Mexican mining law located in the State of Sinaloa and/or Durango,
    Mexico, as described in the Purchase Option Agreement and any Schedules
    thereto;

    "Purchase Option Agreement" means that certain Purchase Option Agreement
    dated November 27th, 2002 and made between the Assignor, as optionee, and
    Ms. Maria de los Dolores Ernestina Hernandez Leal, both in her capacity as
    legal representative of the Company and in her capacity as a shareholder of
    the Company, and Ms. Ana Lucia Guinea Hernandez, a shareholder of the
    Company, as the optionors, as amended from time to time;

 a. "Persons" or "Person" means and includes any individual, sole
    proprietorship, corporation, partnership, bank, joint venture, trust,
    unincorporated association, association, institution, entity, party or
    government (whether national, federal, provincial, state, municipal, city,
    county or otherwise and including any instrumentality, division, agency,
    body or department thereof);
 b. "Option Price" means the sum of U.S.$250,000, payable in restricted common
    shares of the Assignee at a deemed value of $0.25c; and
    "Option Closing Price"
    means the sum of U.S.$750,000, payable in restricted common shares of the
    Assignee at a deemed value of $0.25c

Headings

All headings and titles in this Assignment are for reference only and are not to
be used in the interpretation of the terms hereof.

Amendment

Any amendment of this Assignment will not be binding unless in writing and
signed by the Assignee and the Assignor.

Included Words

Wherever the singular or the masculine are used herein, the same will be deemed
to include the plural or the feminine or the body politic or corporate where the
context or the parties so require.

Governing Law

This Assignment will be construed and enforced under and in accordance with the
laws of Nevis.

Jurisdiction

The Assignor agrees that any legal action or proceeding against it with respect
to this Agreement will be settled via arbitration in such jurisdiction as the
Assignee may elect.

Any provision of this Assignment which is prohibited by law or otherwise
ineffective will be ineffective only to the extent of such prohibition or
ineffectiveness and will be severable without invalidating or otherwise
affecting the remaining provisions of this Assignment.

Joint and Several Liability

If the Assignor is comprised of more than one Person, the representations,
warranties, agreements, indemnity, and other obligations and liabilities of the
Assignor contained in this Assignment are deemed to have been made or incurred
by all of those Persons jointly and each of those Persons severally.

Capacity

If the Assigned Property or any portion thereof is held by the Assignor as a
partner of a firm, as a trustee, as an agent, or in any other similar capacity,
whether fiduciary or otherwise, each and every:

warranty, representation, covenant, agreement, term, condition, proviso and
stipulation; and

assignment and other charge constituted hereby,

made by or imposed upon the Assignor hereunder will be and be deemed to be
jointly and severally made by or imposed upon the Assignor and the partnership,
the beneficiary (or beneficiaries) of the trust, the principal(s) of the agent,
or other entity (or entities), as the case may be, and each assignment and other
charge contained in this Assignment will be deemed to be an assignment or charge
against the interest and title of the partnership, the beneficiary (or
beneficiaries), the principal(s), or such entity (or entities), as the case may
be, in and to the Assigned Property, as well as being an assignment of or charge
against the interest and title of the Assignor in and to the Assigned Property.

Binding Effect

This Assignment will be binding on the Assignor and the respective heirs,
executors, personal representatives, successors and assigns of each Person
comprising the Assignor and will enure to the benefit of the Assignee and its
successors and assigns.


GRANT OF Assignment

Grant of Assignment

The Assignor hereby assigns, transfers and sets over the Assigned Property to
the Assignee to have, hold and enjoy the same, with all and every benefit and
advantage that may or can now or hereafter be derived therefrom and with full
power and right to take all lawful measures and pursue all lawful remedies which
the Assignor might have taken (and whether in the name of the Assignor or
otherwise) for the full enforcement thereof and the enjoyment of all
entitlements thereunder.


Payment of Option price and Option closing price

Payment of Option Price

Within ten days after the execution of this Agreement by the last of the parties
to sign it, Assignee shall cause its transfer agent to issue to Assignor one
million restricted common shares (the "Option Shares") in the capital of
Assignee.

Payment of Option Closing Price

In the event that the Assignee exercises the option to purchase contained in the
Option Purchase Agreement, Assignee shall, at the closing of said option, cause
its transfer agent to issue to Assignor three million restricted common shares
(the "Option Closing Shares") in the capital of Assignee.

Option Shares and Closing Option Shares Not Registered

Assignor acknowledges that the Option Shares and the Closing Option Shares
(collectively, hereinafter the "Securities") have not been and will not be
registered pursuant to the securities laws of any jurisdiction and are being
transferred pursuant to exemptions from registration contained in the United
States Securities Act of 1933, as amended (the "1933 Act"), and the Securities
may only be sold in a jurisdiction in accordance with the restrictions on resale
prescribed under the laws of the jurisdiction in which such shares are sold, all
of which may vary depending on the jurisdiction.

Legend.

It is understood and agreed that the certificates evidencing the Securities will
bear the following legend:



NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933 ACT (THE "1933 ACT"), OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR
INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

Assignor acknowledges that the Securities acquired pursuant to the terms of this
Agreement will have such hold periods as are required under applicable
securities laws and as a result may not be sold, transferred or otherwise
disposed, except pursuant to an effective registration statement under the 1933
Act or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws.

Assignor agrees that it will sign such reasonable documents as may be required
by Assignee or its counsel in order to evidence that the transactions
contemplated in this Agreement qualify for an exemption from the registration
requirements of the 1933 Act.

 

REGISTRATION RIGHTS

 

If at any time the Assignee shall file with the Securities and Exchange
Commission ("SEC"), a Registration Statement relating to an offering for its own
account or the account of others, under the Securities Act of any of its equity
securities other than of Form S4 or Form S8 or their own equivalents relating to
equity securities to be issued solely in connection with any acquisitions of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, the Assignee shall include in such Registration
Statement all of the Registrable Securities issued to the Assignor under this
Agreement.

 

Notwithstanding Article 4.1 above, the Assignee undertakes to file with the SEC,
a Registration Statement incorporating all the Registrable Securities issued to
the Assignor under this Agreement, no later than six months from date of
acquisition by the Assignee of the securities of Minera Real de Cosala S.A. de
CV as described in the Option to Purchase Agreement of 27th November 2002 and
attached hereto as Schedule A.

In the event that the Assignee fails to meet the provisions of Article 4.2
herein, the Assignee agrees to issue an additional one percent of the total
number of securities issued to the Assignor under this Agreement, for each month
that the Assignee is in breach of the registration provisions.

 


REPRESENTATIONS AND WARRANTIES

Representations and Warranties

The Assignor represents and warrants to the Assignee with respect to the
Assigned Property as follows:

Authority to Assign: the Assignor has a good right, full power and absolute
authority to assign, transfer, set over the Assigned Property to the Assignee in
the manner contemplated by this Assignment;

No Other Assignments: none of the Assigned Property has been previously assigned
to or pledged or encumbered in favour of any other Person;

Purchase Option Agreement Valid and Subsisting: the Purchase Option Agreement is
a valid and subsisting Purchase Option Agreement and is in full force and
effect;

Purchase Option Agreements Complete: the Purchase Option Agreement represents
the entire agreement between the parties thereto with respect to the subject
matter thereof;

No Breaches: the Assignor has not committed any act or omitted to perform any
obligation, nor has the Assignor permitted any act or omission to occur, which
would be a breach or a default of the Assignor's obligations pursuant to the
Purchase Option Agreement or which would vitiate the continued obligations or
liabilities of any other party to the Purchase Option Agreement;

No Defaults: the Assignor is not aware of any default under the Purchase Option
Agreement by the Assignor or by any other party thereto;

No Disputes: there are no disputes of which the Assignor is aware between the
Assignor and any other party to the Purchase Option Agreement concerning the
Purchase Option Agreement;

Obligations Performed: the Assignor has fulfilled and performed all of its
obligations and liabilities under the Purchase Option Agreement to be performed
by it through the date of this Assignment and has maintained all of its Rights
thereunder; and

No Consents Required:
no consents are required from any other Person to the assignment of or creation
of a security interest in the Assigned Property as contemplated hereby, in order
to effect this assignment or create such security interest.


MISCELLANEOUS

Notice

Any notice, demand or other document to be given, or any delivery to be made
hereunder shall be effective if in writing and delivered in person and left
with, or if telecopied and confirmed by prepaid registered letter addressed to
the attention of:

in the case of the Assignee, addressed as follows:

Sun Power Corporation
414 Viewcrest Road
Kelowna B.C.

Attention: President

Fax Number: 250 764-7606

with a copy to:

Messrs Clark, Wilson
Barristers & Solicitors
800-885 West Georgia Street
Vancouver BC V6C 3H1

Attention: Ethan P. Minsky

Fax Number: 604 687 6314

in the case of the Assignor, addressed as follows:

Securities Trading Services Inc.
c/o Euro Helvetia Trust Company
First Floor
World Trade Center One
10 route de'laeroport

1215 Geneva 15

Switzerland

Attention : Mr. David Craven

Fax Number: 011 41 22 799 0801

Any notice, demand or other document or delivery so given or made shall be
deemed to have been given or made and received at the time of delivery in person
or on the business day next following the date of telecopying of the same. Any
party hereto may from time to time by notice in writing change his or its
address (or in the case of a corporate party, the designated recipient) for the
purposes of this section.

Execution in Counterparts

If the Assignor is comprised of more than one party, this Assignment may be
executed by such parties in several counterparts, each of which will be deemed
to be an original and all of which will together constitute one and the same
instrument.

Time of the Essence

Time is of the essence of this Assignment.

IN WITNESS WHEREOF

the Assignor has duly executed this Assignment on this 13th day of December ,
2002 .



SECURITES TRADING SERVICES INC.

 

per: /s/ David Craven
David Craven

 

SUN POWER CORPORATION

 

per: /s/ Andrew Schwab
Authorized Signatory